       8:18-cv-00221-MDN Doc # 50 Filed: 06/01/20 Page 1 of 2 - Page ID # 190



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

SANDRA L. EDDY,

                         Plaintiff,                                      8:18CV221

         vs.                                                      PROTECTIVE ORDER

BELLEVUE BERRY FARMS, INC.,
EDWARD A. SCHAEFER A TRUSTEE
LIVING TRUST, and DOES 1-5,

                         Defendants.


        This matter comes before this Court at the request of the parties in this action.

        WHEREAS, Plaintiff is seeking discovery of financial information from the Defendants.
        WHEREAS, Defendants contend that such information is confidential and should not be
shared outside of this litigation.
        WHEREAS, the parties have approved this Order as shown by the signatures indicating
approval of the contents of this Order.

        IT IS THEREFORE ORDERED AS FOLLOWS:

    1. The parties agree that any exhibits produced at the Rule 36(b) deposition of a representative
        of Defendant shall be marked as confidential. Such exhibits will include financial records of
        any nature representing the financial condition of Defendant and its shareholders and
        officers. That testimony taken during this deposition will be designated as confidential.
    2. Such records will be placed under restricted access with the Court for any pretrial
        proceedings. These records can be used at trial and disclosed to the jury, if otherwise
        admissible.
    3. The parties shall be allowed to share such information with any expert witnesses consulted or
        retained by the parties. The parties shall advise the expert witness of this Order and that such
        information is to remain confidential.
    4. The Parties shall not disclose the information described above to any persons or entities who
        are not involved in this litigation.



                                                   1
      8:18-cv-00221-MDN Doc # 50 Filed: 06/01/20 Page 2 of 2 - Page ID # 191



  5. Within 30 days of final resolution of this matter (whether by settlement or trial, including any
      appeals) the parties shall destroy the exhibits.

      Dated this 1st day of June, 2020.

                                                      BY THE COURT:

                                                      s/Michael D. Nelson
                                                      United States Magistrate Judge

APPROVED AS TO CONTENT AND FORM:

BY:   /s/Raymond R. Aranza, #18523
      Raymond R. Aranza, #18523
      Richard C. Gordon, #11549
      Jonathan M. Brown, #25021
      WALENTINE O’TOOLE, LLP
      11240 Davenport Street
      P. O. Box 540125
      Omaha, NE 68154
      Phone: (402) 330-6300 Fax: (402) 330-6303
      Email: raranza@walentineotoole.com
      dgordon@walentineotoole.com
      jbrown@walentineotoole.com
      ATTORNEYS FOR BELLEVUE BERRY FARMS,
      INC.; EDWARD A. SCHAEFFER A TRUSTEE
      LIVING TRUST, Defendants

BY:   /s/Justin High, #23354
      Justin High, #23354
      High & Younes
      6919 Dodge Street
      Omaha, Nebraska 68132
      Ph: 402-933-3345
      Fax: 402-933-3020
      justin@hyattorneys.com

      Ross Pesak
      Pesak Law
      4826 S. 24th Street
      Omaha, NE 68107
      Phone: 402-342-9684
      Fax: 402-342-9683
      ross@pesaklaw.com
      ATTORNEYS FOR SANDY L. EDDY,
      PLAINTIFF

                                                  2
